Exhibit 10.4

 

EQT CORPORATION
2007 SUPPLY LONG-TERM INCENTIVE PROGRAM
(as amended and restated March 5, 2009)

 

EQT CORPORATION (formerly known as Equitable Resources, Inc., the “Company”)
hereby establishes this EQT CORPORATION 2007 SUPPLY LONG-TERM INCENTIVE PROGRAM
(the “Program”) as of this 1st day of July, 2007, as amended and restated
March 5, 2009, in accordance with the terms provided herein.

 

WHEREAS, the Company maintains certain long-term incentive award plans including
the 1999 Equitable Resources, Inc. Long-Term Incentive Plan (the “1999 Plan”)
for the benefit of its employees and executives, of which the Program is a
subset;

 

WHEREAS, in order to align the interests of employees with the interests of the
shareholders, customers and the strategic objectives of the Company, the Company
desires to provide long-term incentive award opportunities through the Program
in the form of awards qualifying as “Performance Awards” under the 1999 Plan;

 

NOW, THEREFORE, the Company hereby adopts the Program on the following terms and
conditions:

 

Section 1.  Incentive Program Purpose.  The purpose of the Program is to provide
long-term incentive award opportunities to key employees in the Company’s Supply
segment (the “Supply Segment” business unit, now the Production and Midstream
business units) and align their interests with those of the Company’s
shareholders and customers and with the strategic objectives of the Company. 
Awards granted hereunder may be earned by achieving pre-determined absolute
performance levels and by satisfying certain applicable employment requirements,
and are forfeited if defined performance levels or applicable employment
requirements are not achieved.  By placing a portion of the employee’s
compensation at risk, the Company has an opportunity to reward exceptional
performance or reduce the compensation opportunity when performance does not
meet expectations.  The Program shall be construed consistent with the provision
of the 1999 Plan with respect to awards to Covered Employees, as such term is
defined in the 1999 Plan, and the deductibility of such awards under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

Section 2.  Effective Date.  The effective date of this Program is July 1,
2007.  The Program will remain in effect until the earlier of December 31, 2010
or the closing date of a Change of Control of the Company, determined in
accordance with Section 5, unless otherwise amended or terminated as provided in
Section 18 (“Termination Date”).

 

Section 3.  Eligibility.  The Chief Executive Officer of the Company (the “CEO”)
shall, in his or her sole discretion, recommend the employees of the Company who
shall be eligible to participate in the Program.  The CEO’s selections will
become participants in the Program (the “Participants”) only upon approval by
the Compensation Committee of the Board of Directors (the “Committee”),
comprised in accordance with the requirements of the 1999 Plan.  In the event
that an employee is hired or promoted by the

 

--------------------------------------------------------------------------------


 

Company during any Performance Period, as defined below, the employee may become
eligible to participate in the Program, subject to Committee approval, in the
next succeeding Performance Period.

 

Section 4.  Performance Incentive Share Unit Awards.  Each Participant shall be
allocated a number of performance incentive share units (the “Target Share
Units”) relative to one or more of the Performance Periods, as may be specified
in the award and subject to the conditions provided herein, the value of which
is determined by reference to the Company’s stock.  Allocations of Target Share
Units shall be proposed by the CEO and approved by the Committee.  The Target
Share Units may be increased by as much as three times the number awarded or
reduced to zero, based solely on the achievement of the Performance Condition as
described in Section 5.  The Committee shall have no discretion to increase the
Target Share Units.

 

The Target Share Units shall be held in escrow by the Company subject to
satisfaction of the terms and conditions described below.  A Participant shall
have no right to exchange the Target Share Units for cash, stock or any other
benefit and shall be a mere unsecured creditor of the Company with respect to
such share units and any future rights to benefits.

 

Section 5.  Performance Condition.  Subject to Section 6, the total number of
Target Share Units that may be issued (“Awarded Share Units”) to a Participant
will be based on Supply Segment Revenues, Improvement in RDCD and Improvement in
DGCE, each as calculated below (the “Performance Condition”).  For the avoidance
of doubt, the Compensation Committee of the Board of Directors may decrease, but
not increase, the Revenue Payout Factor or the Efficiency Payout Factors (each
as defined below) in its sole discretion.  In evaluating any such decrease, the
Compensation Committee shall consider whether the Improvement in RDCD and the
Improvement in DGCE (each as defined below), if any, resulted from the efforts
of the participants or from other unrelated influences and such other matters as
the Compensation Committee shall consider to be appropriate.

 

(a)                                  Performance Periods.  Except as described
below, the Performance Condition shall be measured over three Performance
Periods as follows:

 

Performance Period

 

Dates

 

 

 

#1

 

July 1, 2007 – December 31, 2008

#2

 

January 1, 2009 – December 31, 2009

#3

 

January 1, 2010 – December 31, 2010

 

(i)                        Supply Segment Revenues.  For purposes of this
Program, Supply Segment Revenues shall be measured as the Sales Price multiplied
by Total Sales Volume for each Performance Period.  Sales Price shall equal
$4.82 for each Performance Period.

 

(ii)                     Total Sales Volume.  For purposes of this Program,
Total Sales Volume for each Performance Period equals the sum of the production
total sales volumes (mmcfe) reported in the applicable Form 10-Q for each

 

2

--------------------------------------------------------------------------------


 

quarter and, in the case of the fourth quarter of any year, the volumes
calculated for the fourth quarter by reducing the annual production total sales
volume reported in the Form 10-K by the quarterly production total sales volumes
reported in the Forms 10-Q for the first three quarters of such year. For the
avoidance of doubt, (a) Total Sales Volume is determined solely by the volumes
reported, regardless of any subsequently identified prior period adjustment,
(b) Total Sales Volume represents the Company’s interest in gas and oil sales
during the applicable period and (c) gathered volumes are not included.  For
each individual and the collective Performance Periods, Total Sales Volume shall
be measured on a basis consistent with current practice on the date of adoption
of the Program.

 

(iii)                Improvement in Return on Drilling Capital Dollars
(“Improvement in RDCD”).  The Improvement in RDCD shall be measured by the
Capital Efficiency during the period January 1, 2009 through December 31, 2010
(the “Two-Year Period”).   “Capital Efficiency” shall equal the Gross Drilling
Capital Dollars divided by EUR.  “Gross Drilling Capital Dollars” shall equal
the sum of the gross value set forth on closed Authorizations for Expenditures
(“AFEs”) at December 31, 2010 for New Completed Wells plus the estimated gross
value for open AFEs at December 31, 2010 for New Completed Wells.  The estimated
gross value for open AFEs shall be prepared by the EQT Production segment and
approved by the Vice President and Corporate Controller. “New Completed Wells”
shall mean the wells spud in the Two-Year Period that have produced for not less
than 30 days through December 31, 2010, that are operated by the Company and
that are neither exploratory wells nor third-party wells.  “EUR” shall mean the
gross estimated ultimate reserves developed in mcfe for the New Completed Wells
as set forth in a report prepared by the EQT Production segment and approved by
the Vice President and Corporate Controller.   Such report shall be audited on a
well by well basis by Ryder Scott and all differences shall be resolved in
favour of Ryder Scott’s estimate.  Ryder Scott shall issue a written report
summarizing the results of its audit.    For the avoidance of doubt, all
elements of the Improvement in RDCD shall be determined solely as described
above, without giving effect to any subsequently identified prior adjustment.

 

(iv)                 Improvement in Direct Gathering & Compression (“DG&C”)
Expense (“Improvement in DGCE”).  The Improvement in DGCE shall be measured by
the DG&C Efficiency Amount.  The “DG&C Efficiency Amount” shall be equal to the
DG&C Expense divided by the Throughput.  The “DG&C Expense” shall be determined
by (a) multiplying EQT Midstream’s gathering and compression per unit expense
for each year in the Two-Year Period (each as reported in the Company’s
Form 10-K for the year ended December 31, 2010 or, if such metrics are not then
set forth in the Form 10-K, calculated on a basis consistent with the Company’s
Form 10-K for the year ended December 31, 2008 (as applicable, the “Information
Source”)) by (X) 

 

3

--------------------------------------------------------------------------------


 

the gathered volumes for the corresponding period (each as reported in the
Information Source) and (Y) 1,000, (b) adding the two resulting values and
(c) subtracting the property taxes for each year included in such amount. The
“Throughput” shall equal EQT Midstream’s gathered volumes for the Two-Year
Period as reported in the Information Source multiplied by 1,000. For the
avoidance of doubt, all elements of Improvement in DGCE shall be determined
solely as described above, without giving effect to any subsequently identified
prior period adjustment.

 

(v)                     Allocation of Target Share Units among Performance
Periods.  Unless otherwise specifically allocated for a particular Performance
Period or Periods, the Target Share Units for each Participant will be divided
into 20%, 30% and 50% increments for the first, second and third Performance
Periods, respectively.

 

(vi)                  Application of Supply Segment Revenue Performance
Condition to Individual Performance Periods.  Except as provided in
Section 5(b), the Target Share Units for each Performance Period will be
multiplied by the Revenue Payout Factor identified on Attachment A (the “Revenue
Payout Factor”) that corresponds to the Supply Segment Revenues, as calculated
in accordance with this Program, for the relevant Performance Period.  Except as
modified by subsections (vii) through (ix) of this Section 5(a), the result of
the calculation is the number of Awarded Share Units for the Performance Period
which may be issued to a Participant contingent upon satisfaction of the Initial
and Continuing Employment Conditions set forth in Sections 6(a) and (b).

 

(vii)              Potential Three-Year Cumulative Performance Award. 
Participants who have participated in the Program and remained employed with the
Company during each of the three Performance Periods are eligible to receive a
three-year cumulative performance award, calculated in accordance with this
Section 5(a)(vii), subject to satisfaction of the Initial and Continuing
Employment Conditions set forth in Sections 6(a) and (b).  Upon completion of
the third Performance Period, the cumulative Supply Segment Revenues for the
three Performance Periods shall be calculated and the Revenue Payout Factor
identified on Attachment A for such cumulative Supply Segment Revenues shall be
determined.  If the total number of share units resulting from uniformly
applying the cumulative Revenue Payout Factor to the total number of Target
Share Units is greater than or equal to the total number of share units
resulting from applying each individual Performance Period’s Revenue Payout
Factor identified in accordance with subsection (vi) to the Target Share Units
allocated to such Performance Periods, then the Target Share Units for such
eligible Participants shall be adjusted to the

 

4

--------------------------------------------------------------------------------


 

higher amount by using the cumulative Revenue Payout Factor, as illustrated in
the following example:

 

Example:  Participant A was granted 100 Target Share Units and remained employed
throughout Performance Periods #1, #2 and #3.  Supply Segment Revenue and
Revenue Payout Factors are as follows:

 

Performance
Period

 

Supply
Segment
Revenue
(000,000)

 

Revenue
Payout
Factor

 

Target
Share Units

 

Share Units
Earned from
Individual Period
Payout Factors

 

Share Units Earned
from Cumulative
Revenue Payout
Factor

 

#1

 

$

571.2

 

0.8

 

20

 

16

 

40.12

 

#2

 

$

413.6

 

1.0

 

30

 

30

 

60.18

 

#3

 

$

572.1

 

3.0

 

50

 

150

 

100.3

 

Cumulative

 

$

1,556.9

 

2.006

 

100

 

196

 

200.6 (Awarded Share Units)

 

 

In the event that any Performance Period terminates due to a Change of Control,
as provided in Section 5(b), no cumulative performance awards shall be payable
pursuant to this Section 5(a)(vii).

 

(viii)         Potential Two-Year Cumulative Performance Award.  Participants
who have participated in the Program and remained employed during each of the
second and third, but not the first, Performance Periods are eligible to receive
a two-year cumulative performance award, calculated in accordance with this
Section 5(a)(viii), subject to satisfaction of the Initial and Continuing
Employment Conditions set forth in Sections 6(a) and (b).  Upon completion of
the third Performance Period, the cumulative Supply Segment Revenues for the
second and third Performance Periods shall be calculated and the Revenue Payout
Factor identified on Attachment A for such two-year cumulative Supply Segment
Revenues shall be determined.  If the total number of share units resulting from
uniformly applying the cumulative Revenue Payout Factor to the total number of
Target Share Units is greater than or equal to the total number of share units
resulting from applying each individual Performance Period’s Revenue Payout
Factor identified for the second and third Performance Periods in accordance
with subsection (vi) to the Target Share Units allocated to such Performance
Periods, then the Target Share Units for the second and third Performance
Periods for such eligible Participants shall be adjusted to the higher amount by
using the cumulative Revenue Payout Factor consistent with the example in
subsection (vii) above.  In the event that any Performance Period terminates due
to a Change of Control, as provided in Section 5(b), no cumulative performance
awards shall be payable pursuant to this Section 5(a)(viii).

 

5

--------------------------------------------------------------------------------


 

(ix)                 Potential Improvement in RDCD and Improvement in DGCE
Award.   Participants who have participated in the Program and remain employed
with the Company during each of the second and third Performance Periods are
eligible to receive an efficiency performance award, calculated in accordance
with this Section 5(a)(ix), subject to satisfaction of the Initial and
Continuing Employment Conditions set forth in Sections 6(a) and (b).  Upon
completion of the third Performance Period, the “Efficiency Payout Factor” shall
be determined by identifying and adding together the payout factors identified
on Attachment B that correspond to the Capital Efficiency and the DG&C
Efficiency Amount, each as calculated in accordance with this Program; provided
that if the sum of the Efficiency Payout Factor plus the Revenue Payout Factor
for any Performance Period or, if controlling, the cumulative Revenue Payout
Factor, exceeds 3.0X, then the Efficiency Payout Factor shall be reduced for
such period or periods to an amount so that such sum equals 3.0X.  Except as
provided in Section 5(b), the Target Share Units for the second and third
Performance Periods will each be multiplied by the Efficiency Payout Factor and
then added together.  The result of the calculation shall be added to the
Awarded Share Units determined pursuant to subsections (vi) (as modified, if at
all, by subsections (vii) and (viii)).  The application of this subsection
(ix) is illustrated as follows:

 

Example:  The Supply Segment Revenue in the example in subsection (vii) applies,
and therefore the cumulative Revenue Payout Factor of 2.006X controls and
results in 200.6 share units.  Assume that the Efficiency Payout Factor is .4X.

 

Period

 

Shares

 

Efficiency Payout Factor

 

Additional Units

 

2

 

30

 

.4

 

12

 

3

 

50

 

.4

 

20

 

Units added for Efficiency Payout Factor

 

32

 

Awarded Share Units:  232.6

 

 

 

 

(b)                                 Change of Control.  Notwithstanding
Section 9 of the 1999 Plan, the performance criteria and other restrictions and
conditions on any outstanding award shall not automatically lapse or be deemed
to be achieved, fulfilled or waived in the event of a Change of Control, as then
defined in the 1999 Plan.  The Committee may, in the event of a Change of
Control, cause the then-current Performance Period to terminate on the date of
the Change of Control.  If the Performance Period terminates, the Supply Segment
Revenues, the DG&C Efficiency Amount and the Capital Efficiency shall be
calculated for the number of reported calendar quarters in the Performance
Period.  The Supply Segment Revenue amounts identified on Exhibit A for the
then-current Performance Period shall be divided by four (or six in the case of
the first Performance Period) and multiplied by the number of reported calendar
quarters in such Performance Period, and compared to actual Supply Segment
Revenues,

 

6

--------------------------------------------------------------------------------


 

calculated in accordance with this Program to determine the corresponding
Revenue Payout Factor.  The Efficiency Payout Factor shall be determined from
Exhibit B based upon the DG&C Efficiency Amount and the Capital Efficiency
calculated in accordance with this Program.  The Target Share Units for the
then-current Performance Period will be multiplied by the corresponding Payout
Factors (not to exceed 3.0X).  The result of this calculation will then be
multiplied by a fraction, the numerator of which is the number of completed days
within the then-current Performance Period and the denominator of which is the
number of days in the Performance Period, to calculate the Awarded Share Units
for such Performance Period that will be paid to a Participant, contingent upon
satisfaction of the Initial and Continuing Employment Conditions set forth in
Sections 6(a) and (b).

 

Section 6.  Employment Conditions.  Payments under the Program are expressly
contingent upon satisfaction of the condition set forth in subsection 6(a) (the
“Initial Employment Condition”) and subsection 6(b) (the “Continuing Employment
Condition”).  The Initial Employment Condition and the Continuing Employment
Condition are collectively referred to herein as the “Employment Conditions”. 
Awarded Share Units calculated in accordance with Section 5 shall vest upon
satisfaction of the Employment Conditions.

 

(a)                                  Initial Employment Condition:  Termination
during or prior to commencement of a Performance Period.  Target Share Units
applicable to a particular Performance Period shall be forfeited if the
Participant’s employment is terminated for any reason during, or if the
Participant is not otherwise employed by the Company throughout, the Performance
Period.

 

(b)                                 Continuing Employment Condition: 
Termination following a Performance Period.

 

(i)                       Awarded Share Units applicable to the first
Performance Period shall be forfeited if the Participant’s employment is
terminated for any reason after the end of the first Performance Period and
prior to the earlier of (x) the second anniversary of the end of the first
Performance Period or (y) the early termination of the then-current Performance
Period by reason of a Change of Control or otherwise, except for (i) an
involuntary termination of Participant’s employment by the Company for reasons
other than misconduct, failure to perform or other cause, (ii) the Participant’s
death or (iii) the Participant’s disability, as defined in
Section 409A(a)(2)(C) of the Code.

 

(ii)                    Awarded Share Units applicable to the second Performance
Period shall be forfeited if the Participant’s employment is terminated for any
reason after the end of the second Performance Period and prior to the earlier
of (x) the first anniversary of the end of the second Performance Period or
(y) the early termination of the

 

7

--------------------------------------------------------------------------------


 

then-current Performance Period by reason of a Change of Control or otherwise,
except for (i) an involuntary termination of Participant’s employment by the
Company for reasons other than misconduct, failure to perform or other cause,
(ii) the Participant’s death or (iii) the Participant’s disability, as defined
in Section 409A(a)(2)(C) of the Code.

 

(iii)                Awarded Share Units applicable to the third Performance
Period and the cumulative Performance Periods, as set forth in
Section 5(a)(vii) and (viii), shall be forfeited if the Participant’s employment
is terminated for any reason prior to the end of the third Performance Period.

 

Notwithstanding the foregoing, Awarded Share Units shall be forfeited if the
Participant’s employment is terminated by reason of voluntary resignation prior
to the date of payment.  For purposes of this Program, the effective date of a
Participant’s termination shall be the date on which the Participant ceased to
perform services as an employee of the Company, without regard to accrued
vacation, severance or other benefits or the characterization thereof on the
payroll records of the Company.

 

Section 7.  Dividends.  Following the end of the Performance Period and until
payment therefor or forfeiture thereof, each Awarded Share Unit for such
Performance Period, as calculated in accordance with Section 5, will be
cumulatively credited with dividends that are paid on the Company’s common stock
in the form of additional share units.  These additional share units shall be
deemed to have been purchased on the last business day of the month in which the
record date for the dividend occurs using the closing stock price for the
Company as reported in The Wall Street Journal and shall be subject to all the
same conditions and restrictions as provided in this Program applicable to the
underlying Awarded Share Units.

 

Section 8.  Payment.  Subject to Sections 5 and 6, Awarded Share Units shall be
payable within two and one-half months following the end of the year in which
the Awarded Share Units have vested and are no longer subject to a substantial
risk of forfeiture; provided, however, in the event that any such amounts are
conditioned upon a separation from service and not compensation the Participant
could receive without separating from service, then no such payments may be made
to a Participant who is a “specified employee” under Section 409A of the Code
until the first day following the six-month anniversary of the Participant’s
separation from service.

 

Such Awarded Share Units will be distributed in cash, the amount of which shall
be calculated based upon each Awarded Share Unit being equal in value to a
corresponding share of Company stock as determined under the 1999 Plan as of the
date on which the final Performance Period ends, or in any case if such day is
not a business day, the next succeeding business day.

 

Payments under the Program are expressly contingent upon achievement of the
Performance Condition and may not exceed the value calculated in accordance with
the

 

8

--------------------------------------------------------------------------------


 

terms hereof.  The maximum amount payable to any one Participant under the
Program in any one calendar year shall be the amount set forth and as calculated
in the 1999 Plan, as approved by shareholders of the Company.

 

Section 9.  Responsibilities of the Committee.  The Committee has responsibility
for all aspects of the Program’s administration, including:

 

·                  Determining and certifying in writing the extent to which the
Performance Condition and other conditions have been achieved prior to any
payments under the Program,

 

·                  Ensuring that the Program is administered in accordance with
its provisions,

 

·                  Approving Program Participants,

 

·                  Interpreting and administering the Program and any instrument
or agreement relating to, or award made under, the Program,

 

·                  Authorizing Target Share Unit awards to Participants,

 

·                  Ruling on any disagreement between Program Participants, the
Company, and any other interested parties to the Program,

 

·                  Adopting, amending, suspending, waiving and rescinding such
rules and regulations as deemed necessary or advisable to administer the
Program,

 

·                  Making decisions and determinations as required under the
Program or as deemed necessary or advisable for administration of the Program,

 

·                  Prescribing the form of any award agreement, which need not
be identical for each Participant, and

 

·                  Maintaining final authority to modify or terminate the
Program at any time.

 

The interpretation and construction by the Committee of any provisions of the
Program or of any Target Share Units or Awarded Share Units shall be final.  All
conditions of the Target Share Units must be approved by the Committee.  As
early as practicable prior to or during the Performance Period, the Committee
shall approve the number of Target Share Units to be awarded to each
Participant.  The associated terms and conditions of the Program will be
communicated to Participants as close as possible to the date an award is made. 
The Participant will sign and return a participant agreement to the Chief Human
Resources Officer or his or her designee.

 

Section 10.  Tax Consequences to Participants.  It is intended that: (i) until
the Performance Condition and applicable Employment Conditions are satisfied and
payment is made, a Participant’s right to an award under this Program shall be
considered to be subject to a substantial risk of forfeiture in accordance with
those terms as defined or referenced in Sections 83(a), 409A and 3121(v)(2) of
the Code; (ii) the Awarded Share

 

9

--------------------------------------------------------------------------------


 

Units shall be subject to employment taxes only upon the satisfaction of the
Performance Condition and applicable Employment Conditions; and (iii) until the
Awarded Share Units are actually paid to the Participant, the Participants shall
have merely an unfunded, unsecured promise to be paid the benefit, and such
unfunded promise shall not consist of a transfer of “property” within the
meaning of Code Section 83.  It is further intended that, because a Participant
cannot actually or constructively receive the Target or Awarded Share Units
prior to payment, the Participant will not be in actual or constructive receipt
of the Target or Awarded Share Units within the meaning of Code Section 451
until they are actually paid.

 

Section 11.  Nonassignment.  A Participant shall not be permitted to assign,
alienate or otherwise transfer his or her Target or Awarded Share Units and any
attempt to do so shall be void.

 

Section 12.  Impact on Benefit Plans.  Payments under the Program shall not be
considered as earnings for purposes of the Company’s qualified retirement plans
or any such retirement or benefit plan unless specifically provided for and
defined under such plans.  Nothing herein shall prevent the Company from
maintaining additional compensation plans and arrangements, provided however
that no payments shall be made under such plans and arrangements if the effect
thereof would be the payment of compensation otherwise payable under this
Program regardless of whether the Performance Condition was attained.

 

Section 13.  Successors; Changes in Stock.  The obligation of the Company under
the Program shall be binding upon the successors and assigns of the Company.  If
a dividend or other distribution shall be declared upon the Company’s common
stock payable in shares of Company common stock, the Target and Awarded Share
Units shall be adjusted by adding thereto the number of shares of Company common
stock which would have been distributable thereon if such Target and Awarded
Share Units had been actual Company shares and outstanding on the date fixed for
determining the shareholders entitled to receive such stock dividend or
distribution.  In the event of any spin-off, split-off or split-up, or dividend
in partial liquidation, dividend in property other than cash, or extraordinary
distribution to shareholders of the Company’s common stock, the Target and
Awarded Share Units shall be appropriately adjusted to prevent dilution or
enlargement of the rights of Participants which would otherwise result from any
such transaction, provided such adjustment shall be consistent with Code
Section 162(m).

 

In the case of a Change of Control, any obligation under the Program shall be
handled in accordance with the terms of Section 5(b) hereof.  In any case in
which the Company’s common stock is changed into or becomes exchangeable for a
different number or kind of shares of stock or other securities of the Company
or another corporation, or cash or other property, whether through
reorganization, reclassification, recapitalization, stock split-up, combination
of shares, merger or consolidation, then there shall be substituted for each
performance incentive share units constituting an award, units representing the
number and kind of shares of stock or other securities (or cash or other
property) into which each outstanding share of the Company’s common stock shall
be so changed or for which each such share shall be exchangeable (and
substituting the

 

10

--------------------------------------------------------------------------------


 

Federal one-year Treasury Bill interest rate for dividends in the case of units
represented by cash or property).  In the case of any such adjustment, the
Target and Awarded Share Units shall remain subject to the terms of the Program.

 

Section 14.  Dispute Resolution.  The Participant may make a claim to the
Committee with regard to a payment of benefits provided herein.  If the
Committee receives a claim in writing, the Committee must advise the Participant
of its decision on the claim in writing in a reasonable period of time after
receipt of the claim (not to exceed 120 days).  The notice shall set forth the
following information:

 

(a)                                  The specific basis for its decision,

 

(b)                                 Specific reference to pertinent Program
provisions on which the decision is based,

 

(c)                                  A description of any additional material or
information necessary for the Participant to perfect a claim and an explanation
of why such material or information is necessary, and

 

(d)                                 An explanation of the Program’s claim review
procedure.

 

Section 15.  Applicable Law.  This Program shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania without regard to its
conflict of law provisions.

 

Section 16.  Severability.  In the event that any one or more of the provisions
of this Program shall be held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

Section 17.  Headings.  The descriptive headings of the Sections of this Program
are inserted for convenience of reference only and shall not constitute a part
of this Program.

 

Section 18.  Amendment or Termination of this Program.  This Program may be
amended, suspended or terminated by the Company at any time upon approval by the
Committee without liability therefor, including without limitation any potential
liability for potential cumulative performance awards described in
Section 5(a)(vii) and (viii) hereof; provided, however, the Committee may not
amend, suspend or terminate the Program with respect to the then-current
Performance Period except within the first 90 days of such Performance Period
and no amendment, suspension or termination shall adversely affect a
Participant’s rights to his or her award for prior Performance Periods, subject
to satisfaction of the applicable Employment Conditions set forth in Section 6. 
Notwithstanding the foregoing, the Company may amend this Program from time to
time without any Participant’s consent to the extent deemed necessary or
appropriate, in its sole discretion, to effect compliance with Section 409A of
the Code, including regulations and interpretations thereunder, which amendments
may result in a reduction of benefits provided hereunder and/or other
unfavorable changes to Participants.  Upon

 

11

--------------------------------------------------------------------------------


 

termination of the Program, all Target Share Units shall automatically be
forfeited and terminate without further action required of the Company. 
Amendment, suspension or termination must be approved by the Committee.

 

*            *            *

 

12

--------------------------------------------------------------------------------


 

Attachment A

 

2007 Supply Long Term Incentive Revenue Payout Factor Matrix

 

REVENUE PAYOUT FACTOR

 

 

 

1

 

2

 

3

 

Cumulative Total for
all Performance
Periods

 

 

 

Bcfe

 

Revenue
(000,000)

 

Bcfe

 

Revenue
(000,000)

 

Bcfe

 

Revenue
(000,000)

 

Bcfe

 

Revenue
(000,000)

 

3.0

 

124.7

 

$

601.1

 

100.6

 

$

484.9

 

118.7

 

$

572.1

 

344.0

 

$

1,658.1

 

2.0

 

121.4

 

$

585.1

 

93.3

 

$

449.7

 

108.2

 

$

521.5

 

322.9

 

$

1,556.3

 

1.0

 

119.5

 

$

576.0

 

85.8

 

$

413.6

 

91.2

 

$

439.6

 

296.5

 

$

1,429.2

 

0.9

 

119.0

 

$

573.6

 

85.3

 

$

411.1

 

90.7

 

$

437.2

 

295.0

 

$

1,421.9

 

0.8

 

118.5

 

$

571.2

 

84.8

 

$

408.7

 

90.2

 

$

434.8

 

293.5

 

$

1,414.7

 

0.0

 

<118.5

 

$

<571.2

 

<84.8

 

$

<408.7

 

<90.2

 

$

<434.8

 

<293.5

 

$

<1,414.7

 

 

--------------------------------------------------------------------------------

* The Performance Factor between defined targets is interpolated.

** Two-year cumulative total to be based on sum of 2d and 3d performance
periods.

 

--------------------------------------------------------------------------------


 

Attachment B

 

2007 Supply Long Term Incentive Efficiency Payout Factor Matrix

 

PAYOUT FACTOR

 

Capital Efficiency

 

Cost per
mcfe

 

1.90

 

1.862

 

1.824

 

1.786

 

1.748

 

1.710

 

 

Efficiency
Payout
Factor

 

0

 

.10

 

.20

 

.30

 

.40

 

.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DG&C Efficiency

 

Cost per
Dth

 

.436

 

.427

 

.419

 

.410

 

.401

 

.392

Amount

 

Efficiency
Payout
Factor

 

0

 

.10

 

.20

 

.30

 

.40

 

.50

 

--------------------------------------------------------------------------------

* The Performance Factor between defined targets is interpolated.

 

14

--------------------------------------------------------------------------------